DETAILED ACTION
	This Office action is in response to the filings of 15 October 2020.  Claims 1-34 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-26, and 30-34 are rejected under 35 U.S.C. 103 as being unpatentable over MacInnes et al. (US Publication 2005/0081161 A1, hereinafter MacInnes), further in view of Mildrew et al. (US Publication 2018/0143756 A1, hereinafter Mildrew), further in view of Mutton et al. (US Publication 2013/0179841 A1, hereinafter Mutton), further in view of McLinden et al. (US Publication 2020/0134560 A1, hereinafter McLinden.

	Regarding claim 1, MacInnes discloses a computer-implemented method comprising:
presenting, by one or more server computing systems implementing a building interior visualization system, and to an end-user using a client computing system, a graphical user interface (GUI) on a display of the client computing system that has one or more user-selectable controls to specify information for customizing interiors of multiple rooms of a house, wherein the presenting includes transmitting information over one or more computer networks to the client computing system for display in the GUI (MacInnes discloses a client-server computing environment for generating and rendering three-dimensional [“3D”] perspective views of 3D scenes, including customizing interiors of multiple rooms of a house.  See MacInnes, ¶ [0021] and [0036].  The server transmits objects to a client for display.  See [0021-0022]), and wherein the GUI further includes a second pane shown simultaneously with a first pane and displaying a first visualization of the first room from one of multiple locations (MacInnes illustrates a Graphical User Interface divided into a plurality of panes, as in Fig. 9.  Further, MacInnes discloses a “Camera View” pane which may render a visualization of a room from the viewpoint of a camera placed into a “Work Area” that includes at least a two-dimensional representation of the room.  See MacInnes, Fig. 15 and [0154].  A user may select an “appropriate location” in the work area to place a camera, which is analogous to the claimed “multiple locations” that a first visualization may be rendered from);
receiving, by the one or more server computing systems, and via one or more first interactions of the end-user with the one or more user-selectable controls of the GUI, information about one or more interior customizations by the end-user of one or more first surfaces of the first room (MacInnes discloses a catalog of textures and furnishings that may be used to customize the objects and surfaces of a room, including fabric, wallpaper, paint colors, wood finishes, art objects, etc.  See [0041]);
updating, by the one or more server computing systems, the second pane of the GUI to display a second visualization of the first room that is modified to show the one or more interior customizations for the one or more first surfaces of the first room (camera view 208 is updated upon the creation or addition of new entities or objects into work area 204, at [0153]).
MacInnes fails to explicitly disclose wherein the GUI includes a first pane displaying a floor plan of the house that shows multiple locations within a first room from which visualizations of the first room may be generated.  MacInnes discloses a first pane displaying a floor plan of a house (see Fig. 20), and generating visualizations of a first room from a location selected within the floor plan, at [0154]), but does not explicitly disclose showing multiple locations within a first room from which visualizations of the first room may be generated.
Mildrew discloses systems and methods for displaying and interacting with 2D and 3D representations of home and room models.  Furthermore, Mildrew discloses wherein a floor plan representation includes “tag icons” associated with a multitude of locations within the floor plan representation, at Fig. 7 and [0130-0131].  The selection of a tag icon “can result in the generation of a feature view representation of the 3D model and the object respectively associated with the selected tag icon”, at [0133].  A “feature view” is a representation based on a field of view or perspective within a 3D model of a room that may provide a close up view of an object of interest.  See [0049].
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to modify the floor plan representation and 3D visualizations of selected points in MacInnes to include the “tag icons” and “feature view” of Mildrew.  One would have been motivated to make such a combination for the inherent advantage of quickly and easily rendering visualizations of objects of interest in a model environment.  See Mildrew, [0029].
MacInnes and Mildrew fail to explicitly disclose presenting, by the one or more server computing systems, and in a third pane of the GUI, images of multiple predefined graphical layouts for use in customizing one or more second surfaces in a second room of the house, wherein each graphical layout specifies multiple areas on the one or more second surfaces in which different materials are to be added and indicates positioning of each of the multiple areas on the one or more second surfaces;
receiving, by the one or more server computing systems, and via one or more second interactions of the end-user with the one or more user-selectable controls of the GUI, one or more selections of one of the multiple predefined graphical layouts, and of multiple materials to be used in the multiple areas specified for the selected one graphical layout, such that each of the multiple materials is associated with at least one of the multiple areas specified for the selected one graphical layout; and
updating, by the one or more server computing systems, the second pane of the GUI to display a third visualization that is of the second room and that shows the one or more second surfaces being customized to visually include the multiple materials in the multiple areas specified for the selected one graphical layout.
MacInnes discloses similar subject matter, including the use of “schemes” to modify elements of various objects, such as changing doors from opaque to glass panels, as seen in Fig. 28 and [0157], and client-server architecture.
Mutton discloses systems and methods for touring 3D virtual models of homes, similar to MacInnes and Mildrew.  Furthermore, Mutton discloses icons representative of “multiple predefined graphical layouts for use in customizing one or more second surfaces” in a room of a house, wherein the graphical layout “specifies multiple areas on the one or more second surfaces in which different materials are to be added and indicates positioning of each of the multiple areas”.  Mutton at [0041] discloses that a user may move a cursor over various interior features until a highlighted area shows which features may be edited, and multiple areas using the same materials are highlighted together.  Material options may be presented to a user in a variety of ways, including data lists, thumbnail pictures, large pictures, etc.  After a material choice is made, the material is placed on the model for display.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to modify the virtual representation of a home interior as in MacInnes and Mildrew with the materials selection affecting multiple distinct areas as in Mutton.  One would have been motivated to make such a combination for the inherent advantage of allowing for the simultaneous editing of several distinct areas utilizing the same materials to save the user time.
MacInnes, Mildrew, and Mutton fail to explicitly disclose determining, by the one or more server computing systems, and for each of the multiple materials, one or more types of pieces of that material to install in the associated at least one area for that material, and a quantity of each of the one or more types of pieces of that material to fit a size and shape of the associated at least one area for that material, such that the multiple areas specified for the selected one graphical layout are filled in aggregate by the determined quantity for each of the one or more types of pieces of material for each of the multiple materials; and
providing, by the one or more server computing systems, additional information about customizations performed by the end-user via the GUI, including indications of the determined quantity for each of the one or more types of pieces of material for each of the multiple materials for use with the one or more second surfaces in the second room, and further including indications of one or more other materials for use in implementing the one or more interior customizations of the one or more first surfaces in the first room, to cause installation of the multiple materials in the second room of the building according to the selected one graphical layout, and to cause installation of the one or more other materials in the first room of the house as part of the one or more interior customizations.
McLinden discloses systems and methods for creating Bills of Materials for construction projects, utilizing information from 3D home modeling programs similar to that of MacInnes, Mildrew, and Mutton.
McLinden discloses wherein a Building Information Model electronic drawing is created and analyzed to produce a Bill of Materials “accurate down to an individual piece level…for desired physical structures (e.g., houses, townhomes, multi-unit housing, commercial structures, etc.)”.  The Bill of Materials includes a report with a calculated quantity, purchase cost, installation time, installation cost and waste factor for every one of the physical components used.  See [0018].  The Bill of Materials may further include an electronic link to installation instructions for every one of the physical components used.  See [0193].
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to modify the home modeling program of MacInnes, Mildrew, and Mutton to include the generation of a detailed Bill of Materials as in McLinden.  One would have been motivated to make such a combination for the advantage of reducing risk, reducing costs, and ensuring a trackable level of quality for the builders of a desired physical structure.  See McLinden, [0018].

Regarding claim 2, MacInnes, Mildrew, Mutton, and McLinden disclose the computer-implemented method of claim 1 further comprising:
receiving, by the client computing system, the information transmitted from the one or more server computing systems (MacInnes discloses a client-server system architecture, at [0021]);
displaying, by the client computing system, and to the end-user, the GUI on the display of the client computing system, including simultaneously displaying the floor plan of the house in the first pane and the first visualization of the first room in the second pane (MacInnes discloses simultaneous display of a floor plan and a visualization based on a camera placed within the floor plan, illustrated at Fig. 20);
transmitting, by the client computing system, first information to the one or more server computing systems from the one or more first interactions of the end user (selected 3D objects in a server library are transmitted to the client.  See MacInnes, [0022]);
displaying, by the client computing system, the second visualization of the first room in an updated second pane simultaneously with an updated version of the floor plan in the first pane, wherein the updated version of the floor plan shows visual indications of the one or more interior customizations of the one or more first surfaces (MacInnes discloses wherein the system is utilized to allow for a user to “select, customize, and rearrange groupings of furnishings to see how they may look within a client’s actual room”, at [0041], and discloses customizing surface coverings such as wallpaper);
receiving, by the client computing system, the images of the multiple predefined graphical layouts, and displaying the images in the third pane simultaneously with the second pane (MacInnes discloses a paned layout for a GUI, including a pane for selecting library objects for customization.  See Fig. 13.  Mutton discloses a GUI object allowing for the modification of a selected plurality of surface areas, at [0041]);
transmitting, by the client computing system, second information to the one or more server computing systems from the one or more second interactions of the end-user (selected objects are transmitted from the server to the client, at [0022]); and
displaying, by the client computing system, the third visualization of the second room in a further updated second pane simultaneously with a further updated version of the floor plan in the first pane, wherein the further updated version of the floor plan shows further visual indications of the multiple materials in the multiple areas on the one or more second surfaces of the second room that are specified for the selected one graphical layout (MacInnes and Mutton both disclose updating the display to reflect customizations, supra).

	Regarding claim 4, MacInnes, Mildrew, Mutton, and McLinden disclose the computer-implemented method of claim 1, wherein the one or more first surfaces of the first room include at least one of a floor or a wall or a countertop (MacInnes discloses a use of textures such as wallpaper at [0041] and carpeting at [0039]), and wherein the receiving of the information about the one or more interior customizations further includes:
receiving, via interactions of the end-user with the displayed first visualization, a visual selection of a subset of the one or more first surfaces (Mutton illustrates wherein surfaces may be composed of one or more sections, such as the exterior walls of a home as in Figs. 9 and 10);
receiving, by the one or more server computing systems, a selection of a first material to include in the subset that is different from a second material in an area of the one or more first surfaces surrounding the subset, wherein the first material and the second material are each one of a type of tile or a type of wood or a type of vinyl covering (Mutton discloses the selection of materials for a selected area of a surface through the use of a graphical user interface at [0040-0041].  MacInnes discloses customizing floor surface designs to include desired textures, such as stone or wood, at Table 1, disposed between [0096] and [0097]);
determining, in response to the receiving of the visual selection of the subset and the receiving of the selection of the first material, a size and shape of the subset, and a category of material customizations to use for the subset that is one of a liner or a border or a frame, and one or more types of pieces of the first material to use for the subset, and a quantity of each of the one or more types of pieces of the first material in light of the size and shape (McLinden discloses a Bill of Materials including a report with a calculated quantity, purchase cost, installation time, installation cost and waste factor for every one of the physical components used.  See [0018]);
and wherein the providing of the additional information further includes indicating the subset and the category and the one or more types of pieces of the first material and the determined quantity of each of the one or more types of pieces of the first material (the Bill of Materials of McLinden includes a report with a calculated quantity, purchase cost, installation time, installation cost and waste factor for every one of the physical components used.  See [0018]).

	Regarding claim 5, the scope of the claim is encompassed by the limitations of claim 1, and is rejected under similar rationale.

	Regarding claim 6,  MacInnes, Mildrew, Mutton, and McLinden disclose the computer-implemented method of claim 5 further comprising receiving, by the one or more computing systems, a selection by the user via the GUI of one of the multiple locations shown in the first pane of the GUI, and wherein the updating of the second pane is further performed to display the second visualization from the selected one location (Mildrew discloses wherein a floor plan representation includes “tag icons” associated with a multitude of locations within the floor plan representation, at Fig. 7 and [0130-0131].  The selection of a tag icon “can result in the generation of a feature view representation of the 3D model and the object respectively associated with the selected tag icon”, at [0133].  A “feature view” is a representation based on a field of view or perspective within a 3D model of a room that may provide a close up view of an object of interest.  See [0049]).

	Regarding claim 7, MacInnes, Mildrew, Mutton, and McLinden the computer-implemented method of claim 5, wherein the one or more interior customizations include a selection by the user of a specified type of material to install on at least one surface in the at least one room, wherein the provided information about the one or more materials indicates the specified type of material, and wherein the method further comprises presenting, by the one or more computing systems and in a third pane of the GUI, multiple images of actual installations of the specified type of material in other buildings (Mildrew discloses the use of object tags for allowing a user to obtain information relevant to an object of interest.  The tag may include a link to further 3D models, at [0083].  The models of Mildrew include actual photographic images of points of interest, at [0083].  Tags may be applied to a point, area, or object of a model, including a selected surface or wall.  See [0087]).

	Regarding claim 8, MacInnes, Mildrew, Mutton, and McLinden disclose the computer-implemented method of claim 5 wherein the one or more interior customizations include a selection by the user of a specified type of material to install on at least one surface in the at least one room, wherein the provided information about the one or more materials indicates the specified type of material, and wherein the method further comprises presenting, by the one or more computing systems and in a third pane of the GUI, information to show multiple suggested customizations that each includes at least one further customization for the at least one room to use in combination with the one or more interior customizations for the one or more surfaces of the at least one room (Mutton allows for users to customize surfaces with selected materials, at [0041].  The presentation of a group of materials to the user amounts to a “suggested customization”, and may be made in conjunction with any prior customizations the user may have selected).

	Regarding claim 9, MacInnes, Mildrew, Mutton, and McLinden disclose the computer-implemented method of claim 5 wherein multiple surfaces in multiple rooms of the building are associated together to share a type of material, wherein the one or more interior customizations by the user include a selection by the user of a specified type of material to install on at least one of the multiple surfaces in one of the multiple rooms, wherein the provided information about the one or more materials indicates the specified type of material, and wherein the method further comprises determining, by the one or more computing systems, and in response to the selection by the user of the specified type of material to install on the at least one surface in the one room, that the multiple surfaces in the multiple rooms will all receive an installation of the specified type of material (Mutton discloses the selection and customization of multiple areas sharing the same material, at [0041].  McLinden discloses utilizing a Bill of Materials with a calculated quantity, purchase cost, installation time, installation cost and waste factor for every one of the physical components used, at [0018]); and
updating, by the one or more computing systems, the first pane of the GUI to display an updated version of the floor plan having visual indications of the multiple surfaces in the multiple rooms sharing the specified type of material (Mildrew discloses a floor plan representation of a 3D model, as in Fig. 7.  Updates to the model would necessarily be visually reflected in the representation).

	Regarding claim 10, MacInnes, Mildrew, Mutton, and McLinden disclose the computer-implemented method of claim 5 wherein the one or more interior customizations include a selection by the user of a specified type of material to install on at least one surface that is in the at least one room and that has a defined size and shape, and wherein the method further comprises:
determining, by the one or more computing systems, and in response to the one or more interactions of the user with the one or more user-selectable controls of the GUI, one or more types of pieces of the specified type of material to install on the at least one surface, a quantity of each of the one or more types of pieces in light of the defined size and shape, and one or more restrictions associated with installing the determined quantity of each of the one or more types of pieces of the specified type of material (McLinden discloses generating a Bill of Materials with a calculated quantity, purchase cost, installation time, installation cost and waste factor for every one of the physical components used, at [0018], including access to installation instructions for the physical components utilized, at [0193].  Proper installation instructions will necessarily indicate any essential installation restrictions or hazards); and 
presenting, by the one or more computing systems, and in response to the one or more interactions of the user with the one or more user-selectable controls of the GUI, the determined one or more restrictions to the user in the GUI, and wherein the providing of the information about the one or more materials includes indicating the determined quantity of each of the one or more types of pieces of the specified type of material (McLinden discloses generating a Bill of Materials with a calculated quantity, purchase cost, installation time, installation cost and waste factor for every one of the physical components used, at [0018], including access to installation instructions for the physical components utilized, at [0193].  Proper installation instructions will necessarily indicate any essential installation restrictions or hazards).

	Regarding claim 11, MacInnes, Mildrew, Mutton, and McLinden disclose the computer-implemented method of claim 10 wherein the at least one surface includes at least one of a floor of the at least one room or a wall of the at least one room or a countertop of the at least one room, and wherein the specified type of material is at least one of a specified flooring material or a specified wall covering material or a specified type of countertop material (MacInnes discloses a use of textures such as wallpaper at [0041] and carpeting at [0039], and customizing materials for floor coverings at Table 1, disposed between [0096] and [0097]).

	Regarding claim 12, MacInnes, Mildrew, Mutton, and McLinden disclose the computer-implemented method of claim 10 further comprising: 
determining, by the one or more computing systems, and in response to the one or more interactions of the user with the one or more user-selectable controls of the GUI, multiple additional options for customization of the at least one room that are compatible, according to constraints defined for the building, with installing the specified type of material on the at least one surface (surfaces or objects may have a defined list of possible set of materials that are “compatible” with the surface or object.  See MacInnes, Table 20, disposed between [0149] and [0150]); and
presenting, by the one or more computing systems, additional information to the user via the GUI about the multiple additional options for customization (MacInnes discloses wherein possible materials for customization are presented to the user in a properties window, at Table 20, disposed between [0149] and [0150]).

Regarding claim 13, MacInnes, Mildrew, Mutton, and McLinden discloses the computer-implemented method of claim 12 wherein the determining of the multiple additional options for customization includes at least one of determining one or more additional types of materials to install with the specified type of material or determining one or more installation procedures to use for the installing of the specified type of material (McLinden discloses generating a Bill of Materials with a calculated quantity, purchase cost, installation time, installation cost and waste factor for every one of the physical components used, at [0018], including access to installation instructions for the physical components utilized, at [0193]).

Regarding claim 14, MacInnes, Mildrew, Mutton, and McLinden discloses the computer-implemented method of claim 12 further comprising performing interactions, by the one or more computing systems, and before the presenting of the GUI, with one or more other users associated with the building to determine options for materials to use for interior customizations of the building, and wherein the one or more user-selectable controls included in the GUI enable the user to select from the determined options (the claimed “interactions” by the one or more computing systems may amount to at least two interior designers or architects utilizing a single computer system to facilitate consideration of the building project.  Computing systems are notoriously-well known to include communications software allowing for such collaboration [such as e-mail clients].  MacInnes discloses wherein designers and/or architects may showcase renderings of completed projects to prospective clients, ostensibly to aid the client in making customization choices.  See [0045].  Further, an email client may be utilized to request a development center draw a plan of a room.  See [0093]).

Regarding claim 15, MacInnes, Mildrew, Mutton, and McLinden discloses the computer-implemented method of claim 14 wherein the performing of the interactions with the one or more other users includes receiving constraints to implement that control interactions between multiple of the determined options (the floor plan of a room or building is a constraining factor in determining available customization options, and further predetermined constraints may apply to where or if objects may be included in a location.  See MacInnes, [0015] and [0103]).

Regarding claim 16, MacInnes, Mildrew, Mutton, and McLinden discloses the computer-implemented method of claim 12 further comprising performing interactions, by the one or more computing systems, and before the presenting of the GUI, with one or more other users associated with the building to define the constraints to use for the building (an email client may be utilized to request a development center draw a plan of a room.  See [0093]).

Regarding claim 17, MacInnes, Mildrew, Mutton, and McLinden discloses the computer-implemented method of claim 10 wherein the one or more interior customizations include a selection by the user of a specified type of material to install on at least one surface in the at least one room, and wherein the method further comprises generating, by the one or more computing systems, instructions for installation of the one or more pieces of the specified type of material on the at least one surface in the at least one room, the instructions including textual instructions and visual representations of portions of the installation, and wherein the providing of the information about the one or more materials includes providing the generated instructions to enable the installation (McLinden discloses generating a Bill of Materials with a calculated quantity, purchase cost, installation time, installation cost and waste factor for every one of the physical components used, at [0018], including access to installation instructions for the physical components utilized, at [0193].  Installation instructions are known to communicate the installation procedure in both textual and visual form).

Regarding claim 18, MacInnes, Mildrew, Mutton, and McLinden discloses the computer-implemented method of claim 5 further comprising performing interactions, by the one or more computing systems and before the presenting of the GUI, with one or more other users associated with the building to determine preselections for a subset of multiple available interior customizations of the building, wherein the presenting of the GUI includes displaying information about at least one of the preselections in one or both of the displayed at least some floor plan or the displayed first visualization, wherein the one or more user selectable controls included in the GUI do not enable the user to change the preselections for the subset of available interior customizations, and wherein the interactions of the user with the one or more user-selectable controls included in the GUI include the user specifying the one or more interior customizations from other of the available interior customizations that are not part of the subset (MacInnes discloses wherein particular products or CAD drawings of products may not be made available to certain users based on registration levels, seen in Table 7, disposed at [0135]-[0136].  The examiner further contends that the restricting of content and/or application functionality based on a registration [i.e., subscription] level, unalterable by the end user, is notoriously well-known in the art).

Regarding claim 19, MacInnes, Mildrew, Mutton, and McLinden discloses the computer-implemented method of claim 5 further comprising performing interactions, by the one or more computing systems and before the presenting of the GUI, with one or more other users associated with the building to determine multiple alternative packages that each includes multiple interior customizations of the building to be used together, wherein the presenting of the GUI includes displaying information about at least some of the multiple alternative packages, and wherein the interactions of the user with the one or more user selectable controls included in the GUI include the user selecting one of the multiple alternative packages to use, such that the multiple interior customizations included in the selected one alternative package are some or all of the one or more interior customizations by the user (MacInnes discloses an email client may be utilized to request a development center draw a plan of a room.  See [0093].  Such client could be used to communicate any project-relevant information between interested parties.  Mutton discloses a user selecting from “a number of staging options based on color and style guidelines provided by the builder”, in which customizable elements are selectable as a group, or “style”.  See [0023]).

Regarding claim 20, MacInnes, Mildrew, Mutton, and McLinden disclose the computer-implemented method of claim 5 further comprising receiving, by the one or more computing systems, one or more indications to use simulated lighting from an indicated time of day in a simulated visualization of at least a portion of an interior of the building, and wherein at least one of the displaying of the first visualization in the second pane or displaying of the second visualization in the updated second pane includes using the simulated lighting for the indicated time of day in the first visualization or the second visualization (MacInnes discloses the ability to “depict lighting associated with a particular exposure during a particular season at a predetermined hour of the day at a particular geographic location worldwide”, at [0038]).

Regarding claim 21, MacInnes, Mildrew, Mutton, and McLinden discloses the computer-implemented method of claim 20 wherein the one or more indications are to use one of simulated daylight lighting or simulated nighttime lighting and are specified by the user as part of the one or more interactions, and wherein the second visualization is a simulated visualization that uses the one of the simulated daylight lighting or the simulated nighttime lighting (MacInnes discloses the ability to “depict lighting associated with a particular exposure during a particular season at a predetermined hour of the day at a particular geographic location worldwide”, at [0038].  See further [0054]).

	Regarding claim 22, MacInnes, Mildrew, Mutton, and McLinden disclose the computer-implemented method of claim 5 wherein the second visualization is a simulated visualization generated as a panorama image with 360 degrees of horizontal visual coverage around a vertical axis, wherein displaying of the second visualization in the updated second pane includes displaying a first subset of the panorama image that includes less than 360 degrees of horizontal visual coverage, and wherein the method further comprises displaying one or more second subsets of the panorama image that are different from the first subset in response to one or more manipulations by the user of the displayed first subset (Mildrew discloses wherein a representation or rendering of a 3D model can be a panorama associated with the 3D model from a specific perspective of a virtual camera, at [0042].  Such perspectives, such as the “street views” disclosed in [0003] are known to include a view of less that 360 degrees of visual coverage, such that subsequent user manipulation must be received to view further angles of the panorama).

	Regarding claim 23, MacInnes, Mildrew, Mutton, and McLinden discloses the computer-implemented method of claim 5 wherein the displaying of the at least some of the floor plan includes providing the displayed at least some floor plan in an interactive mode in which portions of the displayed at least some floor plan that are customizable by the user are visually highlighted and are selectable by the user, wherein the one or more interactions of the user include a selection by the user of one of the portions that are visually highlighted and a designation by the user of a customization for the selected one portion that is one of the one or more interior customizations (Mutton at [0041] discloses that a user may move a cursor over various interior features until a highlighted area shows which features may be edited, and multiple areas using the same materials are highlighted together.  Material options may be presented to a user in a variety of ways, including data lists, thumbnail pictures, large pictures, etc.  After a material choice is made, the material is placed on the model for display).

	Regarding claim 24, MacInnes, Mildrew, Mutton, and McLinden discloses the computer-implemented method of claim 23 further comprising, after the selection by the user of the one portion that is visually highlighted and the designation by the user of the customization for the selected one portion, updating the first pane of the GUI to display a modified version of the at least some floor plan with visual information to show the customization for the selected one portion (Mildrew discloses a floor plan representation of a 3D model, as in Fig. 7.  Updates to the model would necessarily be visually reflected in the representation).

	Regarding claim 25, MacInnes, Mildrew, Mutton, and McLinden discloses the computer-implemented method of claim 5 wherein the one or more interactions of the user further include a selection by the user of one of multiple alternative structural options for the building, and wherein the method further comprises updating the first pane of the GUI to display a modified version of the at least some floor plan that includes information from the selected one alternative structural option for the building (MacInnes discloses wherein a room plan may be edited utilizing a wizard or template.  See [0063]).

	Regarding claim 26, MacInnes, Mildrew, Mutton, and McLinden disclose the computer-implemented method of claim 5 wherein the one or more interactions of the user further include one or more annotations specified by the user for at least a portion of the at least some floor plan, and wherein the method further comprises updating the first pane of the GUI to display the one or more annotations on the displayed at least some floor plan in a manner associated with the at least portion (Mildrew discloses wherein a user may annotate a 3D model, including a floor plan mode, with tags containing information relevant to a tagged object.  See [0165]).

	Regarding claim 30, the limitations of the claims are analogous in scope to those of claim 1, and as such the claim is similarly rejected.

	Regarding claim 31, MacInnes, Mildrew, Mutton, and McLinden discloses the system of claim 30 wherein the stored instructions further cause the system to implement at least some functionality of a Building Interior Visualization system, wherein the multiple areas specified by at least one of the multiple graphical layouts are in different positions on the one or more surfaces than the multiple areas specified by at least one other of the multiple graphical layouts, wherein the visual representations in the GUI of the multiple graphical layouts include an image of each of the multiple graphical layouts that shows the multiple areas of that graphical layout in which the different materials are to be added, and wherein the automated operations further include (visual representations of a building of interest including customizations to be made are shown in MacInnes, for example Fig. 20), before the receiving of the one or more selections:
receiving information about one or more other selections by the end-user of one or more other graphical layouts that are different than the selected one graphical layout (the user of MacInnes may customize a multitude of aspects of a building project.  See [0041]); and 
providing, for each of the one or more other graphical layouts, other information to update the GUI to include an additional displayed visualization of at least part of the room that shows the one or more surfaces and is customized to visually include multiple materials in the multiple areas specified for the other graphical layout, and wherein the providing of the additional information is performed in response to an indication by the end-user to use the one or more selections for the installation in the room of the building (the user of MacInnes may customize a multitude of aspects of a building project.  See [0041].  Such customizations are visualized, as in Fig. 20).

Regarding claim 32, MacInnes, Mildrew, Mutton, and McLinden discloses the system of claim 31 wherein the one or more computing systems include at least one server computing system that performs the implementing of the at least some functionality of the Building Interior Visualization system and further includes at least one client computing system that is in use by the end-user and displays the GUI, and wherein the providing of the further information to update the GUI is performed by the at least one server computing system and causes displaying, by the at least one client computing system, of the visualization of the at least part of the room (MacInnes discloses a client-server computing environment for generating and rendering three-dimensional [“3D”] perspective views of 3D scenes, including customizing interiors of multiple rooms of a house.  See MacInnes, ¶ [0021] and [0036].  The server transmits objects to a client for display.  See [0021-0022]).

Regarding claim 33, MacInnes, Mildrew, Mutton, and McLinden discloses the system of claim 30 wherein the automated operations further include:
determining, in response to the one or more selections, one or more restrictions to the end-user associated with installing the determined quantity for each of the one or more types of pieces of material for each of the multiple materials that include at least one cost (MacInnes discloses wherein a search option may be used to locate results matching a user query, and may include a price range restriction.  See [0118]); and
presenting information about the determined one or more restrictions to the end-user in the GUI (search results are displayed to the user, at [0118]).

Regarding claim 34, MacInnes, Mildrew, Mutton, and McLinden discloses the system of claim 30 wherein the one or more surfaces include at least one of a floor or a wall or a countertop, wherein the multiple materials include multiple of a first type of tile or a second type of tile or a third type of tile or a first type of wood or a second type of wood or a third type of wood or a first type of vinyl covering or a second type of vinyl covering or a third type of vinyl covering (MacInnes discloses a use of textures such as wallpaper at [0041] and carpeting at [0039]), and wherein the automated operations further include:
receiving information about a subset of the one or more surfaces that is specified in the displayed visualization by the end-user and that is different from the multiple areas specified in the selected one graphical layout, the information indicating at least a position of the subset and an additional material to include in the subset that is different from the multiple materials (Mutton discloses the selection of materials for a selected area of a surface through the use of a graphical user interface at [0040-0041].  MacInnes discloses customizing floor surface designs to include desired textures, such as stone or wood, at Table 1, disposed between [0096] and [0097]); and
determining, in response to the receiving of the information about the subset, a size and shape of the subset, and a category of material customizations to use for the subset that is one of a liner or a border or a frame, and one or more types of pieces of the additional material to use for the subset, and a quantity of each of the one or more types of pieces of the additional material in light of the size and shape (the Bill of Materials of McLinden includes a report with a calculated quantity, purchase cost, installation time, installation cost and waste factor for every one of the physical components used.  See [0018]); and 
wherein the providing of the additional information further includes indicating the subset and the category and the one or more types of pieces of the additional material and the determined quantity of each of the one or more types of pieces of the additional material (the Bill of Materials of McLinden includes a report with a calculated quantity, purchase cost, installation time, installation cost and waste factor for every one of the physical components used.  See [0018]).

Claims 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over MacInnes, in view of Mildrew.

	Regarding claim 27, MacInnes discloses a non-transitory computer-readable medium having stored contents that cause one or more computing systems to perform automated operations including at least:
providing, by the one or more computing systems, information for display in a graphical user interface (GUI) that enables virtually customizing an interior of a building (MacInnes discloses a client-server computing environment for generating and rendering three-dimensional [“3D”] perspective views of 3D scenes, including customizing interiors of multiple rooms of a house.  See MacInnes, ¶ [0021] and [0036].  The server transmits objects to a client for display.  See [0021-0022]), wherein the GUI further includes a display of a first visualization of the at least one room, and wherein the GUI further includes one or more displayed user-selectable controls to specify information for the at least one room (MacInnes illustrates a Graphical User Interface divided into a plurality of panes, as in Fig. 9.  Further, MacInnes discloses a “Camera View” pane which may render a visualization of a room from the viewpoint of a camera placed into a “Work Area” that includes at least a two-dimensional representation of the room.  See MacInnes, Fig. 15 and [0154].  A user may select an “appropriate location” in the work area to place a camera, which is analogous to the claimed “multiple locations” that a first visualization may be rendered from);
receiving, by the one or more computing systems, and via one or more interactions of a user with the one or more user-selectable controls of the GUI, information about one or more interior customizations by the user of one or more surfaces of the at least one room (MacInnes discloses a catalog of textures and furnishings that may be used to customize the objects and surfaces of a room, including fabric, wallpaper, paint colors, wood finishes, art objects, etc.  See [0041]); and
updating, by the one or more computing systems, the GUI to display a second visualization of the of the at least one room that is modified to show the one or more interior customizations for the one or more surfaces of the at least one room (camera view 208 is updated upon the creation or addition of new entities or objects into work area 204, at [0153]).
MacInnes fails to explicitly disclose wherein the GUI includes a first pane displaying a floor plan of the house that shows multiple locations within a first room from which visualizations of the first room may be generated.  MacInnes discloses a first pane displaying a floor plan of a house (see Fig. 20), and generating visualizations of a first room from a location selected within the floor plan, at [0154]), but does not explicitly disclose showing multiple locations within a first room from which visualizations of the first room may be generated.
Mildrew discloses systems and methods for displaying and interacting with 2D and 3D representations of home and room models.  Furthermore, Mildrew discloses wherein a floor plan representation includes “tag icons” associated with a multitude of locations within the floor plan representation, at Fig. 7 and [0130-0131].  The selection of a tag icon “can result in the generation of a feature view representation of the 3D model and the object respectively associated with the selected tag icon”, at [0133].  A “feature view” is a representation based on a field of view or perspective within a 3D model of a room that may provide a close up view of an object of interest.  See [0049].
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to modify the floor plan representation and 3D visualizations of selected points in MacInnes to include the “tag icons” and “feature view” of Mildrew.  One would have been motivated to make such a combination for the inherent advantage of quickly and easily rendering visualizations of objects of interest in a model environment.  See Mildrew, [0029].

	Regarding claim 28, MacInnes and Mildrew disclose the non-transitory computer-readable medium of claim 27 wherein the stored contents include software instructions that, when executed, program the one or more computing systems to further provide information about the one or more interior customizations to a builder of the building, to cause installation of one or more materials in the at least one room of the building as part of the one or more interior customizations (MacInnes states that the invention allows “the aesthetics of the conceptualized design to be accurately communicated prior to build-out of the actual room(s)”, at [0108], while Mildrew discloses that the invention can be used to “facilitate communication dimensions, building materials, architectural modifications, electrical wiring layouts, plumbing fixtures, and other purposeful information about a construction site”, at [0216]).

	Regarding claim 29, MacInnes and Mildrew disclose the non-transitory computer-readable medium of claim 27 wherein the one or more computing systems include at least one computing system executing a building interior visualization system, wherein providing of the information for display includes transmitting the information over one or more computer networks to a client computing system being used by the user, and wherein display of the GUI occurs on the client computing system and includes displaying the at least some of the floor plan in a first part of the GUI simultaneously with displaying the first visualization in a second part of the GUI (MacInnes discloses a client-server computing environment for generating and rendering three-dimensional [“3D”] perspective views of 3D scenes, including customizing interiors of multiple rooms of a house.  See MacInnes, ¶ [0021] and [0036].  The server transmits objects to a client for display.  See [0021-0022]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over MacInnes, in view of Mildrew, in view of Mutton, in view of McLinden, further in view of Risenhoover (US Publication 2008/0174598 A1).

	Regarding claim 3, MacInnes, Mildrew, Mutton, and McLinden disclose the computer-implemented method of claim 2.  MacInnes, Mildrew, Mutton, and McLinden fail to explicitly disclose such further comprising:
receiving, over the one or more computer networks from an additional computing system executing a room visualization generation system, the first visualization and the second visualization and the third visualization; and
displaying, by the client computing system, and in the second pane, a sequence of the first visualization and the second visualization and the third visualization.
	Risenhoover discloses systems and methods for design visualization similar to MacInnes, Mildrew, Mutton, and McLinden.  Furthermore, Risenhoover discloses wherein design tasks may be delegated to local and/or remote compute nodes for rendering, at [0026] and “remotely leveraged rendering processing capabilities”, at [0029].
 	Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to modify the design customization interface of MacInnes, Mildrew, Mutton, and McLinden to include the remote rendering/processing of Risenhoover.  One would have been motivated to make such a combination for the advantage of reducing the cost and time necessary to render design visualizations.  See Risenhoover, [0003].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bruce (US 10,332,138) discloses a design interface used to calculate and amount of labor and materials for a construction project.  Chen (US 2018/0032214) discloses an interior design graphical user interface.  Hoguet (US Publication 2008/0126021) discloses a 2D/3D design interface including searching and locating particular products.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROSWELL whose telephone number is (571)272-4055. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ROSWELL/Primary Examiner, Art Unit 2145